Felton, Chief Judge,
concurring specially. I concur in the judgment for the reason that on general demurrer the affidavit of *291illegality must be construed as alleging that the sales tax money was separated from the funds of the dealer upon collection and kept separate. In such case the title to the money was at all times in the State and the retailer held custody as agent and owed only the duty of ordinary care in its keeping. The sales tax act does not, in my opinion, make the retailer absolutely liable in any and every event but does make him absolutely liable in every instance except where he separates and keeps separate the sales tax, treating it at-all times as the property of the State. I do not think that the Act of 1933 (Ga. L. 1933, pp. 78, 79) makes a retailer absolutely liable. The act defines “officer” as anyone who holds State money as agent but it nowhere spells out that one not a regular officer of the State is absolutely liable to the State for money held as agent for the State. The State also contends that Cronheim v. Postal Telegraph-Cable Co., 10 Ga. App. 716 (74 S. E. 78) shows that the retailer is an agent in collecting the tax but is a debtor after collecting it. The trouble with this contention is that in placing the item with the bank for collection the depositor, in addition to making an agreement that the bank is acting as his agent in the collection of the item, also made an agreement to the effect that upon collection the bank would no longer be his agent but that the money should be deposited and that the bank would then become his debtor. That case is not authority for the proposition that an agent to collect is an agent until collection is effected, and then is a debtor. It took the agreement that the money should be deposited to change the collection agent from an agent to a debtor.